DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/22 has been entered.

   1.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-25 is/are rejected is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20200218470 A1) in view of Park (US 20200019338 A1).

With respect to claim 1, the Cho reference teaches an apparatus, comprising: 
a memory system comprising a volatile memory device and a non-volatile memory device; (see fig. 8; and paragraph 85, where buffer memory device 2220 may temporarily store data to be stored in the nonvolatile memory devices 2231 to 223n)
a controller coupled with the memory system (see fig. 8; and paragraph 84, where controller 2210 may control an overall operation of the SSD 2220) and operable to cause the apparatus to: 
receive a plurality of unmap commands, each unmap command of the plurality of unmap commands comprising a logical block address associated with unused data; (paragraph 55, where the unmap commands received from the host may be classified into random unmap commands and sequential unmap commands according to the length information (or data size information) of the corresponding logical addresses) 
determine whether one or more parameters associated with the plurality of unmap commands satisfy a threshold; (paragraph 55, where the second core 230 may determine that an unmap command whose length information (or data size information) of the corresponding logical addresses is equal to or more than a preset threshold value, among the unmap commands queued in the unmap command queue, is a sequential unmap command)
select a first procedure for performing the plurality of unmap commands different from a second procedure for performing the plurality of unmap commands based at least in part on determining that the one or more parameters satisfy the threshold; (paragraph 55, where the second core 230 may determine that an unmap command whose length information (or data size information) of the corresponding logical addresses is equal to or more than a preset threshold value, among the unmap commands queued in the unmap command queue, is a sequential unmap command) and 
perform the plurality of unmap commands using the first procedure.  (paragraph 79, where in step S730, the second core 230 may replace, in response to the sequential unmap command, all physical addresses in all regions (e.g., regions from the first region corresponding to `LBA0` to the last region corresponding to `LBA99`) with the trim instruction data (e.g., `0x00000001`) within the unmap-target map segment stored in the map update buffer using the memset function)
	However, the Cho reference does not explicitly teach to determine whether one or more parameters associated with a set of the plurality of unmap commands satisfy a threshold.   (emphasis added)
	The Park reference teaches it is conventional to determine whether one or more parameters associated with a set of the plurality of unmap commands satisfy a threshold.   (see fig. 7, where there is a loop to s701-s705 for more than one unmap command and a corresponding counter to the unmap data; and paragraph 67, where the memory 144 may store unmap data which is a kind of map data unmapped in response to an unmap command provided from the host 102, into the map cache; paragraph 73, where the counter 510 may count the number of the unmap data included in each map segment. When the number of the unmap data included in a single map segment is equal to or greater than the predetermined threshold value, the setter 530 may arrange the unmap data such that the offset values for the unmap data increase as the physical addresses increase)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Cho reference to determine whether one or more parameters associated with a set of the plurality of unmap commands satisfy a threshold, as taught by the Park reference.
The suggestion/motivation for doing so would have been to allow efficiently using of a cache memory by compressing unmap data.  (Park, paragraph 5)
Therefore it would have been obvious to combine the Cho and Park references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 2, the combination of the Cho and Park references teaches the apparatus of claim 1, wherein, to determine that the one or more parameters satisfy the threshold, the controller is configured to cause the apparatus to: determine that a queue depth of the set of the plurality of unmap commands satisfies a depth threshold; and determine that the plurality of unmap commands are issued according to a pattern of data. (Cho, paragraph 78, where second core 230 may determine that an unmap command whose length information (or data size information) of the corresponding logical addresses is equal to or more than a preset threshold value, among the unmap commands queued in the unmap command queue, is a sequential unmap command. The logical addresses corresponding to the sequential unmap command may be sequential logical addresses having a greater length or data size than the preset threshold value; and Park, see fig. 7, where there is a loop to s701-s705 for more than one unmap command [i.e. a set of plurality of unmap commands] and a corresponding counter to the unmap data; and paragraph 67, where the memory 144 may store unmap data which is a kind of map data unmapped in response to an unmap command provided from the host 102, into the map cache; paragraph 73, where the counter 510 may count the number of the unmap data included in each map segment. When the number of the unmap data included in a single map segment is equal to or greater than the predetermined threshold value, the setter 530 may arrange the unmap data such that the offset values for the unmap data increase as the physical addresses increase)

With respect to claim 3, the combination of the Cho and Park references teaches the apparatus of claim 1, wherein the one or more parameters associated with the plurality of unmap commands comprise a quantity of unmap commands, a queue depth, a second logical block address of a second unmap command of the plurality of unmap commands received after a first unmap command of the plurality of unmap commands is greater than a first logical block address of the first unmap command, or a combination thereof. (Cho, paragraph 78, where second core 230 may determine that an unmap command whose length information (or data size information) of the corresponding logical addresses is equal to or more than a preset threshold value, among the unmap commands queued in the unmap command queue, is a sequential unmap command. The logical addresses corresponding to the sequential unmap command may be sequential logical addresses having a greater length or data size than the preset threshold value)

With respect to claim 4, the combination of the Cho and Park references teaches the apparatus of claim 1, wherein, to perform the plurality of unmap commands using the first procedure, the controller is further configured to cause the apparatus to: transfer, from the non-volatile memory device to the volatile memory device, a portion of a first mapping that indicates relationships between logical addresses and physical addresses, the portion of the first mapping including a first logical block address of a first unmap command of the plurality of unmap commands. (Cho, paragraph 66, where when a map update operation is triggered, the second core 230 may read a map segment to be updated, among the map segments stored in the address mapping table of the nonvolatile memory device 100, and store the read map segment in the map update buffer of the memory 220) 

With respect to claim 5, the combination of the Cho and Park references teaches the apparatus of claim 4, wherein the controller is further configured to cause the apparatus to: update a first entry of the first mapping that is associated with the first logical block address to indicate that the first logical block address is disassociated from a first physical address; and store, based at least part on the first unmap command, an entry in a change log that indicates an update to a first entry of a second mapping that indicates whether data stored at physical addresses is valid, the first entry of the second mapping associated with the first physical address associated with the first unmap command.  (Cho, paragraph 66, where when a map update operation is triggered, the second core 230 may read a map segment to be updated, among the map segments stored in the address mapping table of the nonvolatile memory device 100, and store the read map segment in the map update buffer of the memory 220; and paragraph 60, where when the trim instruction data includes 32 bits, one specific bit of the 32 bits may be used as the trim bit. For example, the trim bit having a first value may indicate removing (i.e., trimming) of the relationship between a logical address and a physical address)

With respect to claim 6, the combination of the Cho and Park references teaches the apparatus of claim 5, wherein the controller is further configured to cause the apparatus to: determine whether the change log is full of entries based at least in part on storing the entry in the change log.  (Cho, paragraph 66, where when a map update operation is triggered, the second core 230 may read a map segment to be updated, among the map segments stored in the address mapping table of the nonvolatile memory device 100, and store the read map segment in the map update buffer of the memory 220. The map update operation may be triggered under various conditions including the case in which a P2L (Physical-to-Logical) table included in the meta region of the memory 220 is full or the case in which a request is provided from the host)

With respect to claim 7, the combination of the Cho and Park references teaches the apparatus of claim 6, wherein the controller is further configured to cause the apparatus to: determine that a first portion of the second mapping that comprises the first entry of the second mapping is stored in the volatile memory device based at least in part on determining that the change log is full; (Cho, paragraph 66, where when a map update operation is triggered, the second core 230 may read a map segment to be updated, among the map segments stored in the address mapping table of the nonvolatile memory device 100, and store the read map segment in the map update buffer of the memory 220. The map update operation may be triggered under various conditions including the case in which a P2L (Physical-to-Logical) table included in the meta region of the memory 220 is full or the case in which a request is provided from the host) and update the first entry of the second mapping to indicate that the first physical address associated with the first unmap command stores invalid data based at least in part on the entry stored in the change log and determining that the first portion of the second mapping is stored in the volatile memory device. (Cho, paragraph 60, where when the trim instruction data includes 32 bits, one specific bit of the 32 bits may be used as the trim bit. For example, the trim bit having a first value may indicate removing (i.e., trimming) of the relationship between a logical address and a physical address. For example, the trim bit having a second value may indicate keeping of the relationship between a logical address and a physical address. The first value may be set to `1`, and the second value may be set to `0`.)

With respect to claim 12, the combination of the Cho and Park references teaches the apparatus of claim 6, wherein the controller is further configured to cause the apparatus to: determine that the change log includes additional entries to be performed; and retrieve a second entry stored in the change log to update the second mapping based at least in part on determining that the change log includes additional entries to be performed. (Cho, paragraph 67, where the map update operation may be performed through a series of processes of reading a map segment to be updated from the address mapping table, storing the read map segment in the map update buffer of the memory 220, changing physical addresses mapped to logical addresses by referring to the P2L table, and storing the map segment, whose physical addresses have been changed, in the address mapping table again)

With respect to claim 13, the combination of the Cho and Park references teaches the apparatus of claim 1, wherein the controller is further configured to cause the apparatus to: 
transfer data stored in the volatile memory device to the non-volatile memory device prior to using the first procedure to perform the plurality of unmap commands based at least in part on selecting the first procedure; (Cho, paragraph 66, where when a map update operation is triggered, the second core 230 may read a map segment to be updated, among the map segments stored in the address mapping table of the nonvolatile memory device 100, and store the read map segment in the map update buffer of the memory 220) and 
allocate a buffer of the volatile memory device to store a portion of a first mapping that indicates relationships between logical addresses and physical addresses and one or more portions of a second mapping that indicates whether data stored at physical addresses is valid. (Cho, paragraph 60, where when the trim instruction data includes 32 bits, one specific bit of the 32 bits may be used as the trim bit. For example, the trim bit having a first value may indicate removing (i.e., trimming) of the relationship between a logical address and a physical address. For example, the trim bit having a second value may indicate keeping of the relationship between a logical address and a physical address. The first value may be set to `1`, and the second value may be set to `0`.)

With respect to claim 14, the combination of the Cho and Park references teaches the apparatus of claim 1, wherein the second procedure is a default procedure for performing the plurality of unmap commands.  (Cho, paragraph 55, where unmap commands received from the host may be classified into random unmap commands and sequential unmap commands according to the length information (or data size information) of the corresponding logical addresses [i.e. if it doesn’t meet a size, it will default to ‘random’]) 

Claims 15-20 are the non-transitory computer-readable medium implementation of the apparatus claims as shown in the rejections above, and rejected under the same rationale.  

Claims 21-25 are the method implementation of the apparatus claims as shown in the rejections above, and rejected under the same rationale.  

   2.   ALLOWABLE SUBJECT MATTER
Claim 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 8 recites the limitations of “The apparatus of claim 6, wherein the controller is further configured to cause the apparatus to: determine that a first portion of the second mapping that comprises the first entry of the second mapping is not stored in the volatile memory device based at least in part on determining that the change log is full; and determine that the volatile memory device has available storage space to store the first portion of the second mapping based at least in part on determining that the first portion of the second mapping is not stored in the volatile memory device; transfer the first portion of the second mapping to the volatile memory device based at least in part on determining that the volatile memory device has the available storage space to store the first portion of the second mapping; and update the first entry of the second mapping to indicate that the first physical address associated with the first unmap command stores invalid data based at least in part on the entry stored in the change log and transferring the first portion of the second mapping to the volatile memory device.”

Claim 9 recites the limitations of “The apparatus of claim 6, wherein the controller is further configured to cause the apparatus to: determine that a second change log stored in the volatile memory device is available to store additional entries based at least in part on determining that the change log is full of entries; and store an entry in the second change log that indicates the update to the first entry of the second mapping based at least in part on determining that the second change log is available to store additional entries.”

Claim 10 recites the limitations of “The apparatus of claim 6, wherein the controller is further configured to cause the apparatus to: determine that a second change log stored in the volatile memory device is full of entries based at least in part on determining that the change log is full of entries; transfer, to the non-volatile memory device, one or more portions of the second mapping stored in the volatile memory device based at least in part on determining that the second change log is full of entries; and merge the change log and the second change log based at least in part on determining that the second change log is full of entries.”

Claim 11 recites the limitations of “The apparatus of claim 6, wherein the controller is further configured to cause the apparatus to: determine that the entry stored in the change log is a last entry stored in the change log; determine that one or more unmap commands of the plurality of unmap commands are waiting to be performed based at least in part on determining that the entry stored in the change log is the last entry stored in the change log; and transfer, to the volatile memory device, a second portion of the first mapping based at least in part on determining that the one or more unmap commands of the plurality of unmap commands have not been performed.”

The limitations above are not taught or rendered obvious in view of the prior art of record, particularly in combination with the other limitations above.  

   3.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
Applicant's arguments (see pages 11-13 of the remarks) and amendments with respect to claims 1-25 have been considered and are persuasive.   Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park reference.  Particularly, the Examiner notes that the Park reference has been included to teach the newly amended limitation “one or more parameters associated with a set of the plurality of unmap commands satisfy a threshold”.  The Park reference teaches this limitation as shown in fig. 7 and its corresponding text, where there is a loop to s701-s705 for more than one unmap command [i.e. a set of plurality of unmap commands] and a corresponding counter to the unmap data that has been marked to be unmapped.  Further, paragraph 73 of the Park reference teaches the counter 510 may count the number of the unmap data included in each map segment; and when the number of the unmap data included in a single map segment is equal to or greater than the predetermined threshold value, the setter 530 may arrange the unmap data such that the offset values for the unmap data increase as the physical addresses increase.    Thus, the Examiner contends that the combination of the Cho and Park reference teaches the claimed invention as shown in the rejections above.

   4.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
Pu (US 20210096983), which teaches a flash array that includes a controller and a solid state disk group. The controller counts a data volume of invalid data included in each of a plurality of stripes, and select at least one target stripe from the plurality of stripes. The target stripe is a stripe that includes a maximum volume of invalid data among the plurality of stripes. Then, the controller instructs the solid state disk group to move valid data in the target stripe, and instructs the solid state disk group to delete a correspondence between a logical address of the target stripe and an actual address of the target stripe. This can reduce write amplification, thereby prolonging a life span of the solid state disk; and 
Cho (US 20200192792), which teaches a memory system includes a memory device for storing first and second mapping information associated with target logical addresses for an unmap command, and a controller for loading the first and second mapping information from the memory device, comparing a size of target map data corresponding to the target logical addresses with a threshold value, sorting a plurality of map segments mapped with a plurality of target logical groups including the target logical addresses, respectively, into a plurality of regions based on a result of the comparing, and performing an unmap operation on each of the map segments included in the regions, wherein the first mapping information includes information on mapping relationships between the plurality of map segments and the plurality of target logical groups, and the second mapping information includes information on mapping relationships between the target logical addresses and corresponding physical addresses.

   5.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-25 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137